July 23, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporate Finance 100 F. Street, N.E. Washington D.C.20549 Re: USA Synthetic Fuel Corporation Form RW with Respect to Withdrawal of General Form for Registration of Securities on Form 10 File No. 000-54044 USA Synthetic Fuel Corporation (the “Company” ) hereby requests the withdrawal of its General Form for the Registration of Securities on Form 10 (“Registration Statement”) (File No. 000-54044), and all Exhibits attached thereto as filed with the Securities and Exchange Commission (the “Commission”) on July 22, 2010. The Company is requesting withdrawal of the Registration Statement and its Exhibits becauseof errors discovered in the Registration Statement submitted on July 22, 2010. Accordingly, the Company hereby requests the withdrawal of the Registration Statement as of the date and time of the filing of this application for withdrawal. The Company requests the withdrawal of the Registration Statement for the reasons set forth above and on the grounds that the withdrawal of the Registration Statement is in the best interests of the Company and its stockholders and consistent with the public interest and the protection of investors, as contemplated by The Securities Exchange Act of 1934. No securities have been issued or sold under the Registration Statement. Please call Mr. Harry H. Graves (Chairman of the Board of Directors) (513) 621-0077 with any questions you may have. We would appreciate if you would please provide Mr. Graves a facsimile copy of the order consenting to the withdrawal of the Registration Statement as soon as it is available. The facsimile number is (513)621-5947. Very truly yours, USA Synthetic FuelCorporation By: /s/Harry H. Graves Harry H. Graves Chairman of the Board
